Title: Edmund Bacon to Thomas Jefferson, 26 July 1819
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Deare Sir.
            Monticello July 25th 26th 1819—
          
          I send you a few lines to inform You of our affairs here we have cleaned out the canal took us 4½ days with 13 hands. no hands of Mrs Randolph & Colclasor done any part of it nor neither have they yet sent a single hand to help us tighten the dam my gang is now about it. we have got the mill at work but it has got as yet but little work the weather is very dry supposed at least one third of the growing crop of corn lost for want of raine and unless rain immediately the crop will be very short. the miller says that they are intirely disappointed in their arraingments  to get barrills and that all their dependance is upon us. I think as the corn crop is to be so short that we  had better try to make all the barls we can so that we may get offall from the mill to fatten our hogs and indeed we may get bread stuff from them also no doubt upon better terms than we may expect to get corn perhaps the carpenters will not be long from here. if they could dres staves so as to Keep the coopers constantly makeing barrils it would be more profitable than any other labour they can do
          I have made frequent applications to the persons whom we expected to get money from to pay our debts but no prospect of geting one cent at any short time to come Mr Randolph said that he promised to pay for you in Richmond a sum which left a balance due to you something like 200$ which he said you agreed might lay untill convenient to him to pay that he did not understand from you that it was wanting immediately and that he was Obliged to barrow the 350 dollars which he paid in Richmond as for Pollock he  has neither paid a cent nor will not say when he will pay it. only that when those owing to him pays him that he will then pay us. some of the debts we owe are presing. I have shewed them the arraingment which you left with an expectation that I would immediately get money to pay them and that I will use every exirtion in my power to pay them as soon as possible.
          Your horse is yet unable to travel or now would be a good chance to send him by Mr Meeks. I will send him by Henry as soon as I think him well enough. if any mules can be had we aught to buy two we have 2 now about to give out one has become intirely blind sence you left here and the other is the same one that has been for a yeare or two only able to work now & then I believe old age is soon to ware them both out.
          I have baught no corn yet & hope that I will be able to do without buying. I feare that we have the same complaint here that they have at lego Neds Jinny I think has it & shepperd is sick also
          thare is no chance of geting down that 50 barls of flour for want of water. people walk acros at our ford upon the rocks without weting their feet.
          I am sorry that almost every scircumstance contained in my letter will no doubt be disagreable to you but I am in hopes that I will be able to pay off those presing debts without the people thinking any ways hard of us every exirtion shall be used to do so.
          
            I am Der Sir Your Ob. St.
            E: Bacon
          
        